ITEMID: 001-119149
LANGUAGEISOCODE: ENG
RESPONDENT: GEO
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: AKHVLEDIANI AND OTHERS v. GEORGIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Nona Tsotsoria
TEXT: 1. The applicants are Georgian nationals. They were represented before the Court by Ms Lia Mukhashavria and Mr Nika Kvaratskhelia, lawyers at Human Rights Priority, a non-governmental organisation in Tbilisi. The Georgian Government were represented by their Agent, Mr Meskhoradze, of the Ministry of Justice.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. The applicants were all employed as journalists by Imedi Media Holding, a private television and radio company formerly owned by the late Georgian media proprietor B.P. and by Rupert Murdoch’s News Corporation. The applicants were not shareholders in that company.
4. In the autumn of 2007, large-scale demonstrations led by a collection of opposition parties took place in Tbilisi, protesting against the President of Georgia and the Government. These demonstrations, to which B.P. was sympathetic, were initially peaceful but turned violent on 7 November 2007 when the police, using various harsh anti-riot tactics, dislodged the demonstrators from land adjoining the House of Parliament, preventing them from resuming their protests.
5. All major television stations in Georgia, including Imedi, broadcast live footage of the dispersal of the demonstrators on that day.
6. Later in the evening of 7 November 2007, without warning and without possession of a court order, hundreds of police officers armed with automatic weapons broke into the Imedi television station headquarters, causing the station to be taken off the air. According to the applicants’ version of events which is disputed by the Government, the police forced the Imedi staff members, including six of the applicants (see paragraph 12 below), to lie on the floor with their hands behind their heads. Some of the captive journalists were verbally insulted and threatened at gunpoint. After holding the staff members, including the applicants, in the above-mentioned conditions for 20-30 minutes, the police forced them out of the building, destroying much of the company’s television equipment and its video archive (“the police raid on Imedi”). Many other staff members of the television, including the remaining four applicants, were, in the meantime, gathered in a street adjacent to the building.
7. On the same day, 7 November 2007, a criminal case for attempted coup d’etat was initiated against B.P. by the General Prosecutor’s Office. Furthermore, the President of Georgia declared a nationwide state of emergency later that day which lasted until 16 November 2007.
8. On 8 November 2007 the Georgian National Communications Commission (“the GNCC”) suspended Imedi’s broadcasting licence, citing violations of broadcasting law by the company.
9. According to the Government, on 10 November 2007 the Tbilisi City Prosecutor’s Office opened a criminal probe in the lawfulness of the police actions during the raid on Imedi. However, the case file does not contain any decision related to those proceedings.
10. On 15 November and 17 December 2007 B.P.’s two newly designated lawyers enquired with prosecution authority about progress in the criminal proceedings which had been initiated against their client on 7 November 2007, requesting to be acquainted with case materials. As disclosed by copies of those enquiries, the two lawyers, who did not possess authority to act from any of the ten applicants, did not voice any grievances and described any facts concerning the police raid on Imedi.
11. On 7 December 2007 the police allowed the Imedi staff members, including the applicants, to re-enter their offices in the television station for the first time. On 12 December 2007 the GNCC lifted the broadcast ban on Imedi.
12. Subsequently, and notably after B.P.’s death on 13 February 2008, a row concerning the question of ownership of Imedi broke out between the late media proprietor’s family and certain other persons. The company management’s subsequent decision to suspend the television broadcasts again, led most of its leading journalists, including the applicants, to leave their jobs at Imedi in the first half of 2008. In May 2008 Imedi television, already running under new management, started broadcasting again.
13. For more than two years after the police raid on Imedi on 7 November 2007, the applicants did not complain about the actions of the police before any of the domestic authorities. In early December 2009, Human Rights Priority, a human rights advocacy centre known in Georgia for specialising in bringing applications to the Court, publicly declared its readiness to assist victims of the police raid on Imedi. Subsequently, on 4 and 22 December 2009, all ten applicants simultaneously filed complaints with the Tbilisi City public prosecutor’s office requesting the initiation of a criminal investigation into the circumstances of that raid.
14. On 14 December 2009 the prosecution authority informed the applicants that their criminal complaints had been transmitted to the investigative unit of the Chief Public Prosecutor’s Office for further action.
